                                 STEPHEN KOTEFF, NO. 9407070
                                 JOSHUA A. DECKER, NO. 1201001
                                 ACLU OF ALASKA FOUNDATION
                                 1057 W. FIREWEED LANE, STE. 207
                                 ANCHORAGE, AK 99503
                                 (907) 263-2007
                                 skoteff@acluak.org

                                                       UNITED STATES DISTRICT COURT
                                                            DISTRICT OF ALASKA

                                 ANTHONY L. BLANFORD and                      )
                                 JOHN K. BELLVILLE,                           )
                                                                              )
                                         Plaintiffs,                          )   Case No. 3:19-cv-00036-JWS
                                                                              )
                                    v.                                        )
                                                                              )
                                 MICHAEL J. DUNLEAVY, in his                  )
ACLU OF ALASKA FOUNDATION




                                 individual and official capacities;          )
1057 W. Fireweed Ln. Suite 207




                                 TUCKERMAN BABCOCK; and the                   )
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org




                                 STATE OF ALASKA,                             )
      FAX: 907.258.0288
      TEL: 907.258.0044




                                                                              )
                                         Defendants.                          )
                                                                              )

                                                  PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

                                         Plaintiffs Anthony L. Blanford and John K. Bellville move for

                                 summary judgment on their claims that Defendants violated their

                                 rights under the First Amendment of the United States Constitution

                                 and Article I, § 5, of the Alaska Constitution. The material facts

                                 supporting these claims are not in dispute, and Plaintiffs are entitled to

                                 judgment as a matter of law in accordance with Federal Rule of Civil

                                 Procedure 56(a).



                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                           Page 1 of 35
                                  Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 1 of 38
                                                                 INTRODUCTION

                                        Anthony Blanford and John Bellville were psychiatrists who

                                 worked for the State of Alaska at the Alaska Psychiatric Institute. Both

                                 doctors came to API because of their dedication to the mentally ill and

                                 because of their desire to serve the public good. Neither was hired

                                 because of their political loyalties, and neither worked in what is

                                 known as a “policymaking” position. Yet, both doctors were compelled

                                 to offer their resignations and pledge their support for Governor

                                 Dunleavy’s political agenda soon after he was elected to office. When
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 they refused, they were fired.
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                        This case raises the question of whether a political figure, once

                                 elected to higher executive office, can constitutionally compel a

                                 statement of allegiance to his partisan agenda from all at-will public

                                 employees and, for those non-policymaking employees who refuse,

                                 whether he can constitutionally fire them when they do not comply. As

                                 this Motion explains, the answer is, decidedly, that he may not.

                                                          FACTUAL BACKGROUND

                                        On November 6, 2018, Michael J. Dunleavy was elected as

                                 Governor of the State of Alaska. Shortly thereafter the Governor-elect

                                 announced that Tuckerman Babcock would serve as his chief of staff

                                 and as the chair of his transition team. As was to be expected, the new

                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                       Page 2 of 35
                                  Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 2 of 38
                                 governor and his chief of staff would seek to replace certain higher-level

                                 administration officials working under then-Governor Bill Walker. But

                                 the following week, in an unexpected and extraordinary step,

                                 Mr. Babcock sent a memorandum to almost all at-will State of Alaska

                                 employees demanding their resignations by November 30. Ex. 1

                                 (Memorandum from Tuckerman Babcock re “Request for Resignation,”

                                 November 16, 2018).

                                        This far-reaching demand was met with widespread anxiety and

                                 confusion. Ex. 2, at 2 (Email from Leslie Ridle, Nov. 19. 2018). The
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 memorandum advises employees that “the incoming administration
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 will be making numerous personnel decisions” and that Mr. Dunleavy

                                 “is committed to bringing his own brand of energy and direction to state

                                 government.” Ex. 1. Although the memorandum stated that acceptance

                                 of resignations would “not be automatic,” it made clear that an

                                 employee’s “statement of interest in continuing” in their position would

                                 be considered. Id. The demand was accompanied by a form for each

                                 employee to use when submitting their resignation, which includes the

                                 statement, “I [have] [have not] submitted my name for consideration for

                                 my current position to continue with the new administration.” Ex. 3

                                 (Resignation Form).



                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                      Page 3 of 35
                                  Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 3 of 38
                                         When asked about the resignation demand the day after it was

                                 issued, Mr. Babcock said that then-Governor-elect Dunleavy “just

                                 wants all of the state employees who are at-will . . . to affirmatively

                                 say, ‘Yes, I want to work for the Dunleavy administration.’” Ex. 4

                                 (Annie Zak, Dunleavy team asks all at-will state workers for

                                 resignations, Anchorage Daily News, Nov. 16, 2018) at 2. 1 Mr. Babcock

                                 made clear that the message intended by the resignation demand was,

                                 “‘Do you want to work on this agenda, do you want to work in this

                                 administration?’ Just let us know.” Id. Mr. Dunleavy echoed Mr.
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 Babcock’s description of the resignation requests, saying they were
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 meant “to give people an opportunity to think about whether they want

                                 to remain with this administration . . . .” Id.

                                         Further clarifying, Mr. Babcock said “I do think this is something

                                 bold and different, and it’s not meant to intimidate or scare anybody.

                                 It’s meant to say, ‘Do you want to be part of this?’” Id. At the same

                                 time, Mr. Babcock left no mistake that there would be significant

                                 consequences for anyone who did not comply with the demand. Any

                                 state employee who refused or failed to offer her or his resignation

                                 would be fired: “If you don’t want to express a positive desire, just don’t


                                 1 Also available at: https://www.adn.com/politics/2018/11/17/dunleavy-
                                 team-asks-all-at-will-state-workers-for-resignations/.

                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                       Page 4 of 35
                                     Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 4 of 38
                                 submit your letter of resignation,” Mr. Babcock said. “And then you’ve

                                 let us know you just wish to be terminated.” Id. at 3.

                                        The sweeping scope of the resignation demand was

                                 unprecedented. The governor-elect’s spokesperson, Sarah Erkmann

                                 Ward, admitted that Mr. Dunleavy had “broadened the scope of which

                                 employees” could be subject to summary dismissal, something that

                                 “typically had not been done” before. Id. at 2. In past years, incoming

                                 administrations ordinarily requested resignations from roughly 250

                                 policymaking employees. Id.; see also Ex. 5 (Letter from Senator Bill
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 Wielechowski, et al., to Governor-elect Mike Dunleavy, Nov. 27. 2018)
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 at 2. Mr. Babcock’s memorandum, however, was issued to more than

                                 800 State of Alaska employees. Ex. 6 (“Resignation Memo Sent List”).

                                 These state workers were considered to have “at will” status because

                                 they were designated as “exempt” or “partially exempt” employees. Id.

                                        Because of its unprecedented nature, the demand for resignations

                                 received significant media attention. See, e.g., Ex. 4; Ex. 7 (Alex

                                 DeMarban, Walker team ‘strongly’ objects as Dunleavy transition asks

                                 all at-will Alaska state workers for resignation letters, Anchorage Daily




                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                        Page 5 of 35
                                  Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 5 of 38
                                 News, Nov. 17, 2018); 2 Ex. 8 (Kyle Hopkins, Dunleavy chief of staff: ‘No

                                 public servant should ever think that they are irreplaceable,’ Anchorage

                                 Daily News, Nov. 18, 2018). 3 Many, including members of the Alaska

                                 legislature, were critical of the governor’s insistence on “a

                                 demonstration of loyalty,” pointing out that the resignation demand

                                 was sent to “medical doctors, psychiatrists, pharmacists, fiscal

                                 analysts, state tax code specialists, investment managers, petroleum

                                 geologists, trust managers, accountants, research analysts, IT

                                 professionals, loan officers, military & veterans affairs coordinators,
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 marine transportation managers, administrative law judges, and state
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 attorneys presently working on behalf of the public on important and

                                 complicated legal issues, including prosecutors on criminal cases.” Ex. 5

                                 at 1. As these legislators recognized, “[t]he functions of these employees

                                 are not political. They serve the state’s needs and its greater good.” Id.

                                         Two such employees were the Plaintiffs in this case, Dr. Anthony

                                 Blanford and Dr. John Bellville. In November 2018, Dr. Blanford was



                                 2 Also available at: https://www.adn.com/politics/2018/11/18/governors-
                                 team-resisted-as-dunleavy-team-asks-all-at-will-alaska-state-workers-
                                 for-resignations/
                                 3 Also available at: https://www.adn.com/politics/2018/11/20/dunleavy-
                                 chief-of-staff-no-public-servant-should-ever-think-that-they-are-
                                 irreplaceable/

                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                         Page 6 of 35
                                     Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 6 of 38
                                 employed as the chief of psychiatry, and Dr. Bellville as a staff

                                 psychiatrist, at the Alaska Psychiatric Institute, the State’s psychiatric

                                 hospital. Dr. Blanford was first hired in 2016 as a staff psychiatrist, Ex.

                                 9, and was later promoted, first, on an interim basis, and then

                                 permanently, to the chief of psychiatry position. Ex. 10; Ex. 11.

                                 Dr. Bellville joined API more recently, in the spring of 2018. Ex. 12.

                                 Both were considered to be “excellent psychiatrists.” Ex. 13 (Deposition

                                 of Gavin Carmichael (excerpted)) at 8 (Tr. 59:12-16).

                                        Both doctors joined API because of their commitments to their
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 professions. Ex. 14 (Declaration of Anthony L. Blanford), ¶ 5; Ex.15
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 (Declaration of John K. Bellville), ¶ 4. When each doctor was hired, he

                                 was required to sign an “Oath of Office” stating: “I do solemnly swear

                                 (or affirm) that I will support and defend the Constitution of the United

                                 States and the Constitution of the State of Alaska, and that I will

                                 faithfully discharge my duties as a psychiatrist to the best of my

                                 ability.” Ex. 16; Ex. 17. Dr. Blanford took this oath a second time when

                                 he was promoted to chief of psychiatry. Ex. 18. Neither doctor was ever

                                 told that, beyond this oath, any type of loyalty or allegiance was

                                 required for them to work as psychiatrists at API. Ex. 14, ¶ 6; Ex. 15 ¶¶

                                 5. Both doctors were required to read and acknowledge a number of

                                 policies applicable to their jobs, but none of those policies suggests that

                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                          Page 7 of 35
                                  Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 7 of 38
                                 either of their positions was partisan in any way. Ex. 19; Ex. 20. And

                                 neither doctor understood their job to be political based on their

                                 respective experiences in their positions. Ex. 14, ¶¶ 7-8; Ex. 15 ¶¶ 6-7.

                                         Consequently, both doctors were surprised to find themselves

                                 recipients of Mr. Babcock’s resignation demand. The next day, when

                                 Dr. Blanford read the statements made by Mr. Babcock about the

                                 resignation demand in the Anchorage Daily News, he was upset and

                                 offended about being asked to take a political stand in to keep his job.

                                 Ex. 14, ¶ 13. He determined that he would not pledge himself to the
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 governor-elect’s political agenda and resolved not to submit his
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 resignation. Id. That night, Dr. Blanford wrote a letter to the editor of

                                 the Anchorage Daily News to explain why he would not resign. Id. ¶ 14;

                                 Ex. 21 (Letter: I will not resign, Anchorage Daily News, Nov. 19, 2018). 4

                                 In it, he articulated what many surely felt: that “[t]he State of Alaska

                                 hired me for my expertise, not my political allegiance,” adding that the

                                 “symbolic gesture of deference” he was being asked to perform didn’t

                                 “settle well” with him. Id.

                                         When Dr. Bellville received the memorandum, he thought it was

                                 a mistake and simply ignored it. Ex. 15, ¶ 8. A few days later, however,


                                 4 Also available at:
                                 ttps://www.adn.com/opinions/letters/2018/11/19/letter-i-will-not-resign/

                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                       Page 8 of 35
                                     Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 8 of 38
                                 Dr. Blanford called a staff meeting to discuss his letter to the editor,

                                 and to let other API staff know that “they were free to take their own

                                 position on the matter.” Ex. 14, ¶ 15. After attending this meeting and

                                 reading about the controversial nature of the demand in the media,

                                 Dr. Bellville came to his own conclusion and resolved not to resign. Ex.

                                 15, ¶¶ 10-13. Dr. Bellville believed it was unjust “for anyone to insist on

                                 a declaration of political allegiance from someone in [his] position

                                 under the threat of having their job terminated.” Id., ¶ 10.

                                        Both doctors also explained their opposition to Gavin Carmichael,
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 who was then the API chief executive officer and their superior. “They
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 said: ‘Well, look, Gavin, . . . our Hippocratic oath was to take care of

                                 patients. We did not sign on to the governor. Nobody said we’ve got to

                                 sign a pledge or anything at the time when we had the last governor in

                                 office.’” Ex. 13 at 5 (Tr. 37:14-20). To Mr. Carmichael, it was obvious

                                 that Drs. Blanford and Bellville regarded the Babcock demand as a

                                 loyalty oath. “That was the interpretation, I believe. . . . They believed

                                 it was an oath of some sort, right.” Id. at 6 (Tr. 41:3-7). And Mr.

                                 Carmichael agreed with them: “You know, . . . [t]hey’re absolutely

                                 right”. Id. (Tr. 41:11-13). “I have to say I didn’t think of it 100 percent

                                 as a loyalty pledge. I saw it as an alignment document . . . .” Id. at 7

                                 (Tr. 42:22-24).

                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                         Page 9 of 35
                                  Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 9 of 38
                                        Mr. Babcock’s November 30 resignation deadline passed without

                                 either doctor submitting his resignation. On the morning of December

                                 3, 2018, little more than two hours before Governor Dunleavy was

                                 sworn in, Mr. Babcock fired both Dr. Blanford and Dr. Bellville. Ex. 22;

                                 Ex. 23. Mr. Babcock’s firing notices do not give reasons for the

                                 terminations; however, Defendants’ subsequently confirmed that the

                                 only reason for the doctors’ firings was because each “failed to respond

                                 to the ‘Resignation Request Memorandum.’” Ex. 24 (Defendants’

                                 Response to Interrogatory Nos. 2 and 3) at 4.
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                        Almost immediately after Drs. Blanford and Bellville were fired,
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 Adam Crum, the Department of Health and Social Services

                                 commissioner, and Albert Wall, the department’s deputy commissioner,

                                 convened a meeting with the doctors to try to get them “consider

                                 staying with the new administration” and to change their minds about

                                 “submitting a letter of interest to remain in their positions . . . .” Ex. 25

                                 (Deposition of Albert Wall (excerpted)) at 5-9 (Tr.19:23-22:1, 24:20-23).

                                 But neither doctor would change his mind and each stood firm in his

                                 convictions. Each understood that they were being asked to do the

                                 same thing in this meeting that they had already refused to do. Ex. 14,

                                 ¶ 20; Ex. 15, ¶ 18. As Mr. Wall described it, Drs. Blanford and Bellville

                                 objected to being required to express any intent to work with the new

                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                        Page 10 of 35
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 10 of 38
                                 administration because “they serve whoever walks into the work

                                 regardless of political affiliation and did not see that as part of their—

                                 as a professional need for what their work included.” Ex. 25 at 10 (Tr.

                                 25:6-9).

                                                                    ARGUMENT

                                        Plaintiffs are entitled to summary judgment on their claims that

                                 Defendants violated their rights under the First Amendment of the

                                 United States Constitution and Article I, § 5 of the Alaska Constitution

                                 when Defendants terminated their employment because Plaintiffs
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 refused to engage in compelled speech expressing their allegiance to
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 Defendants’ political brand of government. Summary judgment is

                                 proper “if the pleadings, depositions, answers to interrogatories, and

                                 admissions on file, together with the affidavits, if any, show that there

                                 is no genuine issue as to any material fact and that the moving party is

                                 entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c); Celotex

                                 Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

                                        The undisputed facts “show (1) that [Plaintiffs] engaged in

                                 protected speech; (2) that [Defendants] took “adverse employment

                                 action”; and (3) that [Plaintiffs’] speech was a “substantial or

                                 motivating” factor for the adverse employment action. Coszalter v. City

                                 of Salem, 320 F.3d 968, 973 (9th Cir. 2003). Ordinarily, such a showing

                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                         Page 11 of 35
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 11 of 38
                                 would shift the burden to a public employer to demonstrate the

                                 employee would have been fired even if the protected activity had not

                                 occurred. See Mt. Healthy City School District Board of Education v.

                                 Doyle, 429 U.S. 274, 287 (1977). But in this case, where the Defendants

                                 motives for terminating the Plaintiffs’ employment are not in dispute,

                                 the “dispositive point . . . is that the conduct for which the [Plaintiffs

                                 were fired] was lawful and may not constitute the basis for firing.”

                                 Snyder v. Freight, Const., Gen. Drivers, Warehousemen & Helpers, Loc.

                                 No. 287, 175 F.3d 680, 686 (9th Cir. 1999), amended, (9th Cir. June 3,
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 1999).
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                        Whether Plaintiffs engaged in protected speech is a matter of

                                 law. Connick v. Myers, 461 U.S. 138, 148 n.7 (1983). Courts consider

                                 the “content, form, and context of a given statement, as revealed by the

                                 whole record.” Id. at 147–48. Courts also consider the “public or private

                                 nature of the speech,” as well as “the speaker's motive,” although no

                                 one factor is controlling. Wks. v. Bayer, 246 F.3d 1231, 1235 (9th Cir.

                                 2001).

                                        A.     The First Amendment of the United States
                                               Constitution Prohibits Government Officials from
                                               Compelling Citizens to Engage in Political Speech

                                        The First Amendment of the United States Constitution provides

                                 that “Congress shall make no law . . . abridging the freedom of speech.”

                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                        Page 12 of 35
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 12 of 38
                                 It has long been established that this bedrock constitutional principle

                                 means not only that a person has a right to free speech, but also that

                                 the government cannot compel its citizens to speak. For almost seventy

                                 years, it has been clearly understood that requiring an “individual to

                                 communicate by word and sign his acceptance of the political ideas”

                                 advanced by a public body violates the right to free speech. W. Virginia

                                 State Bd. of Educ. v. Barnette, 319 U.S. 624, 631 (1943). “If there is any

                                 fixed star in our constitutional constellation, it is that no official, high

                                 or petty, can prescribe what shall be orthodox in politics, nationalism,
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 religion, or other matters of opinion or force citizens to confess by word
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 or act their faith therein.” Id.

                                        Thus, “the right of freedom of thought protected by the First

                                 Amendment against state action includes both the right to speak freely

                                 and the right to refrain from speaking at all.” Wooley v. Maynard, 430

                                 U.S. 705, 714 (1977). Put another way, the “First Amendment protects

                                 the right of individuals to . . . refuse to foster” ideas advanced by the

                                 state that “they find morally objectionable.” Id. at 715.

                                        In accordance with these principles, courts have routinely struck

                                 down government attempts to compel speech on controversial issues. In

                                 Barnette, the Supreme Court held that a school district could not

                                 compel its students and teachers to recite aloud the Pledge of

                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                         Page 13 of 35
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 13 of 38
                                 Allegiance. 319 U.S. at 631. In Wooley v. Maynard, the Court

                                 invalidated a New Hampshire law requiring passenger vehicles to

                                 display license plates with the motto “Live Free or Die.” 430 U.S. at

                                 715. And in Baird v. State Bar of Arizona, 401 U.S. 1 (1971), the Court

                                 held that the First Amendment prohibits a state bar from requiring an

                                 applicant “to state whether she had ever been a member of the

                                 Communist Party or any organization ‘that advocates the overthrow of

                                 the United States Government by force or violence.’” Id. at 4–5. The

                                 Baird Court concluded: “[W]hen a State attempts to make inquiries
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 about a person’s beliefs or associations, its power is limited by the First
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 Amendment. Broad and sweeping state inquiries into these protected

                                 areas . . . discourage citizens from exercising rights protected by the

                                 Constitution.” Id. at 6.

                                        The Supreme Court has also held, time and again, that a

                                 government “may not deny [public employment] to a person on a basis

                                 that infringes his constitutionally protected interests—especially, his

                                 interest in freedom of speech.” Perry v. Sindermann, 408 U.S. 593, 597

                                 (1972) (citing cases). In one such line of cases, the Court has made clear

                                 that the State may not condition employment “on an oath that one has

                                 not engaged, or will not engage, in protected speech activities” or

                                 “associational activities within constitutional protection.” Cole v.

                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                       Page 14 of 35
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 14 of 38
                                 Richardson, 405 U.S. 676, 680 (1972). Such “loyalty oaths” may seek a

                                 person’s affirmation that they will support the Constitution, but they

                                 violate the First Amendment if they require adherence to a particular

                                 message. See id. See also see also Agency for Int’l Dev. v. All. for Open

                                 Soc’y Int’l, Inc., 570 U.S. 205, 217–18 (2013) (government may not

                                 condition receipt of federal funds on recipient’s adoption a policy

                                 opposing prostitution).

                                        A more recent case in which the Supreme Court applied the First

                                 Amendment right not to speak in the public employment context is
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 Janus v. Am. Fed’n of State, Cty., & Mun. Emps., Council 31, 138 S. Ct.
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 2448 (2018). In Janus, the Court held that compelling public employees

                                 to subsidize speech with which they did not agree violates the First

                                 Amendment just as much as if those employees were compelled to

                                 speak. Id. at 2464. In reaching its holding, the Court spoke directly to

                                 the situation now presented in this case:

                                        Compelling individuals to mouth support for views they
                                        find objectionable violates [the] cardinal constitutional
                                        command [of Barnette], and in most contexts, any such
                                        effort would be universally condemned. Suppose, for
                                        example, that the State of Illinois required all residents to
                                        sign a document expressing support for a particular set of
                                        positions on controversial public issues—say, the platform
                                        of one of the major political parties. No one, we trust, would
                                        seriously argue that the First Amendment permits this.

                                 Id. at 2463–64.

                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                       Page 15 of 35
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 15 of 38
                                        For these reasons, “measures compelling speech are at least as

                                 threatening” as those that restrict it. Id. at 2464. When a state

                                 “compels [individuals] to voice ideas with which they disagree, it

                                 undermines” the basic end of the First Amendment’s free speech

                                 guarantee. Id. But when speech is compelled, “additional damage is

                                 done. In that situation, individuals are coerced into betraying their

                                 convictions. Forcing free and independent individuals to endorse ideas

                                 they find objectionable is always demeaning . . . .” Id.

                                        Closely aligned with the rule prohibiting compelled political
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 speech is another line of cases under Perry v. Sindermann establishing
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 First Amendment protections for political affiliation or association.

                                 Thus, “[g]overnment officials may not discharge public employees for

                                 refusing to support a political party or its candidates, unless political

                                 affiliation is a reasonably appropriate requirement for the job in

                                 question.” O’Hare Truck Serv., Inc. v. City of Northlake, 518 U.S. 712,

                                 714 (1996). This now-central tenet of First Amendment law has been

                                 repeatedly recognized in case after case by the United States Supreme

                                 Court and the courts of this Circuit. In Elrod v. Burns, 427 U.S. 347,

                                 359 (1976), the Supreme Court held that a threat of firing for an

                                 employee’s failure to provide political support “unquestionably inhibits

                                 protected belief and association, and dismissal for failure to provide

                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                       Page 16 of 35
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 16 of 38
                                 support only penalizes its exercise.” Likewise, in Branti v. Finkel, 445

                                 U.S. 507, 515 (1980), the Court held that firing a public employee for

                                 refusing a request for political and financial support imposes an

                                 unconstitutional condition on government employment. And the Ninth

                                 Circuit in several cases has said that the First Amendment “prohibits

                                 an elected official from firing or retaliating against an employee for his

                                 political opinions, memberships, or activities.” Hunt v. Cty. of Orange,

                                 672 F.3d 606, 611 (9th Cir. 2012); Bardzik v. Cty. of Orange, 635 F.3d

                                 1138, 1144 (9th Cir. 2011); DiRuzza v. Cty. of Tehama, 206 F.3d 1304,
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 1308 (9th Cir. 2000).
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                        B.     Article I, § 5, of the Alaska Constitution Also
                                               Prohibits Government-Compelled Political Speech

                                        The Alaska Constitution is at least as protective, and oftentimes

                                 more, of fundamental rights guaranteed by the U.S. Constitution. See

                                 Club Sinrock, LLC v. Municipality of Anchorage, 445 P.3d 1031, 1037

                                 (Alaska 2019) (“Alaska’s constitutional heritage may require individual

                                 protections over and above federal guarantees.”) That is particularly

                                 true with respect to freedom of speech and association: the Alaska

                                 Constitution offers broader rights protection than the federal

                                 constitution. Id. at 1037-38; Alaskans for a Common Language v. Kritz,

                                 170 P.3d 183, 198 (Alaska 2007); Wickwire v. State, 725 P.2d 695, 703


                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                       Page 17 of 35
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 17 of 38
                                 (Alaska 1986); Vogler v. Miller, 651 P.2d 1, 3–6 (Alaska 1982); and

                                 Breese v. Smith, 501 P.2d 159, 166–72 (Alaska 1972). Article I, § 5 of

                                 the Alaska Constitution provides that “[e]very person may freely speak,

                                 write, and publish on all subjects, being responsible for the abuse of

                                 that right.”

                                        The Alaska Supreme Court has not decided a case in which a

                                 public employee exercised their right not to speak in the face of

                                 government compulsion to do so. But the Court has held, consistent

                                 with Pickering v. Bd. Education, 391 U.S. 563 (1968), that government
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 employers may limit the First Amendment rights of public employees
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 only if they can demonstrate that a legitimate interest in promoting

                                 operational efficiency outweighs the employee’s interest in commenting

                                 on matters of public concern. City and Borough of Sitka v. Swanner,

                                 649 P.2d 940, 943 (Alaska 1982). In Swanner, a police captain alleged

                                 that he had been discharged in violation of First Amendment rights

                                 after he published a letter critical of his police department’s

                                 procedures. Id. at 942–43. The Court found that the employer failed to

                                 show that the captain’s speech “interfered with the discharge of his

                                 duties and responsibilities” in a substantial or material way. Id. at 944.

                                        Similarly, in State v. Haley, 687 P.2d 305 (Alaska 1984), a case

                                 decided under the First Amendment and Article 1, § 5, of the Alaska

                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                        Page 18 of 35
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 18 of 38
                                 Constitution, the Court held that the State failed to show that a

                                 legislative researcher’s public opinions on multinational corporations

                                 “materially and substantially disrupted her working relationship” with

                                 the legislators with whom she worked. Id. at 313. And in Wickwire v.

                                 State, 725 P.2d 695 (Alaska 1986), the Court affirmed its holdings in

                                 Swanner and Haley that a government employer may infringe on an

                                 employee’s First Amendment rights only “‘if it can demonstrate that its

                                 legitimate interest in promoting efficiency in its operation outweighs

                                 the interests of the employee in commenting upon matters of public
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 concern.’” Id. at 700 (quoting Swanner, 649 P.2d at 943). Notably, the
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 Wickwire Court observed “that there may be instances where we would

                                 find that certain speech addressed a matter of public concern and was

                                 protected under Alaska’s Constitution even though a federal claim

                                 might yield a contrary result.” Id. at 703.

                                        These cases demonstrate that free speech rights under the

                                 Alaska Constitution are guaranteed at least as much as they are under

                                 the First Amendment, and in some cases, even more so. Accordingly,

                                 Defendants’ violations of Plaintiff’s First Amendment rights in this

                                 case are every bit as much violations of their rights under Article I, § 5,

                                 of the Alaska Constitution.



                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                      Page 19 of 35
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 19 of 38
                                        C.     Tuckerman Babcock’s Demand for Resignations
                                               Unconstitutionally Compelled Political Speech

                                        When Tuckerman Babcock demanded the resignations of a wide

                                 swath of public employees, he unquestionably sought to compel speech

                                 in support of Governor-elect Dunleavy’s political agenda. The demand

                                 sought to elicit, on pain of termination, a pledge of loyalty from every

                                 at-will employee on the pretext that it was “routine” for new

                                 administrations to issue such requests. But the undisputed facts show

                                 that it was anything but routine, and the transparent political nature

                                 of the demand is evident in its content and context. Connick v. Myers,
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org




                                 461 U.S. 138, 147–48 (1983) (It is the “content, form, and context of a
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 given statement, as revealed by the whole record,” that determines it

                                 political nature).

                                        Mr. Babcock’s November 16, 2018, memorandum explicitly states

                                 that Governor-elect Dunleavy intended to bring “his own brand of

                                 energy and direction to state government.” Ex. 1 (emphasis added). The

                                 memorandum goes on to say that, while resignations would not be

                                 automatically accepted, “consideration [would] be given” to each

                                 employee’s “statement of interest in continuing” in their position.” Id.

                                 The template Mr. Babcock supplied for offering resignations includes a

                                 line for the employee to state whether they have “submitted [their]


                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                      Page 20 of 35
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 20 of 38
                                 name for consideration for [their] current position to continue with the

                                 new administration.” Ex. 3 (emphasis added).

                                        Babcock’s memorandum received significant media attention.

                                 The day after the memorandum was first sent, Mr. Babcock publicly

                                 announced that then-Governor-elect Dunleavy “just wants all of the

                                 state employees who are at-will . . . to affirmatively say, ‘Yes, I want to

                                 work for the Dunleavy administration.’” Ex. 4 at 2. Mr. Babcock made

                                 clear that the message intended by the resignation demand was, “‘Do

                                 you want to work on this agenda, do you want to work in this
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 administration?’ Just let us know.” Id. (emphasis added).
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                        Mr. Dunleavy repeated Mr. Babcock’s description of the

                                 resignation requests, saying they were meant “to give people an

                                 opportunity to think about whether they want to remain with this

                                 administration . . . .” Id. (emphasis added) Couched in these terms,

                                 with specific references to “this agenda” and “this administration,” the

                                 message was unmistakable: more than 800 State of Alaska employees

                                 needed to affirm that they supported the political goals of the

                                 Governor-elect.

                                        Mr. Babcock also said “I do think this is something bold and

                                 different, and it’s not meant to intimidate or scare anybody. It’s meant

                                 to say, ‘Do you want to be part of this?’” Id. At the same time, he

                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                        Page 21 of 35
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 21 of 38
                                 announced that any state employee who refused or failed to offer her or

                                 his resignation would be fired: “If you don’t want to express a positive

                                 desire, just don’t submit your letter of resignation,” he said. “And then

                                 you’ve let us know you just wish to be terminated.”

                                        This demand, that a large number of public employees were

                                 compelled to meet, went far beyond the straightforward oath that

                                 Alaska state officials and employees are required to take upon

                                 assuming their duties. That oath, which Drs. Blanford and Bellville

                                 both signed, asks no more that allegiance to the Constitution of the
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 United States and the Constitution of the State of Alaska, and contains
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 of an unremarkable promise to “faithfully discharge” one’s duties. Ex.

                                 16, Ex. 17. Such oaths have been routinely upheld by the United States

                                 Supreme Court. E.g., Cole v. Richardson, 405 U.S. 679 (1972).

                                        But the Court has struck down more intrusive oaths that curtail

                                 First or Fourteenth Amendment rights “as for example those relating

                                 to political beliefs,” id. at 680, as well as those that condition

                                 employment on past or future associational activities protected by the

                                 Constitution. Id. (citing cases). Particularly egregious are those

                                 demands that seek to “penalize political beliefs.” Konigsberg v. State

                                 Bar of Cal., 366 U.S. 36, 54 (1961) (citing Speiser v. Randall, 357 U.S.



                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                           Page 22 of 35
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 22 of 38
                                 513, 518 (1958)) (tax exemption denial to those who engage in certain

                                 forms of speech is in effect to penalize them for such speech).

                                        Thus, in Baird v. State Bar of Arizona, 401 U.S. 1 (1971), the

                                 Court held that the First Amendment prohibits a state bar from

                                 requiring an applicant “to state whether she had ever been a member of

                                 the Communist Party or any organization ‘that advocates the

                                 overthrow of the United States Government by force or violence.’” Id. at

                                 4–5. The Ninth Circuit has interpreted Baird to mean that “[t]he state

                                 may not subject a person to a civil disability for mere membership in a
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 particular organization; at most, it may do so for membership in a
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 subversive organization with knowledge of its unlawful purposes and

                                 specific intent to further those purposes.” Cummings v. Hampton, 485

                                 F.2d 1153, 1154 (9th Cir. 1973). But even these more limited inquiries

                                 must be justified by “a legitimate state interest.” Id.

                                        Mr. Babcock’s resignation demand is legally indistinguishable

                                 from the category of oaths the Supreme Court has found to violate the

                                 Constitution. Both subject the potential beneficiaries of government

                                 action to a political litmus test to determine their eligibility. But unlike

                                 the oath cases courts have actually considered, where a benefit was

                                 conditioned on the foreswearing of a particular belief, the resignation

                                 demand compelled at-will employees to express their agreement with a

                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                        Page 23 of 35
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 23 of 38
                                 particular partisan agenda. In this sense, the demand is more like the

                                 unconstitutional compelled subsidization of speech in Janus v. Am.

                                 Fed’n of State, Cty., & Mun. Emps., Council 31, 138 S. Ct. 2448 (2018).

                                        Mark Janus was a public employee who refused to join the union

                                 representing his governmental unit, but who was nevertheless required

                                 to pay non-member union dues. Id. at 2461. Janus opposed “many of

                                 the public policy positions” that the union advocated and argued that

                                 he should not have to “pay any fees or otherwise subsidize” speech with

                                 which he disagreed. Id. The Court held that forcing Janus to subsidize
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 speech with which he did not agree violates the First Amendment as
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 much as it would if he were compelled to engage in the speech himself.

                                 Id. at 2464.

                                        Mr. Babcock’s demand—that all at-will employees sign on to the

                                 new governor’s agenda, is the functional equivalent of the compelled

                                 speech forbidden in Janus, and is equally constitutionally offensive.

                                 Requiring a public employee to voice support for policies that are not

                                 his own violates the “cardinal constitutional command” that a person

                                 retains his right not to speak in a way that infringes on his freedom of

                                 association. Id. at 1263.

                                        For this same reason, Mr. Babcock’s resignation demand also

                                 violates the longstanding principle that “[a]bsent some reasonably

                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                     Page 24 of 35
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 24 of 38
                                 appropriate requirement, government may not make public

                                 employment subject to the express condition of political beliefs or

                                 prescribed expression.” O’Hare Truck Serv., Inc. v. City of Northlake,

                                 518 U.S. 712, 717 (1996). In O’Hare, a public contractor was “targeted

                                 with a specific demand for political support.” Id. at 721. When the

                                 contractor refused, his contract, which “based on longstanding practice,

                                 he had reason to believe would continue,” was terminated. Id. The

                                 Supreme Court saw “nothing to distinguish this from the coercion

                                 exercised in [its] other unconstitutional conditions cases.” Id.
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                        Just as in O’Hare, there is “nothing to distinguish” Mr. Babcock’s
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 resignation demand from the long line of “unconstitutional conditions”

                                 cases to which the Court refers. Collectively, the words in the

                                 memorandum, the resignation template, and Mr. Babcock’s and Mr.

                                 Dunleavy’s publicized descriptions of their meaning and intent cannot

                                 be interpreted any differently than a “targeted demand for political

                                 support.” And just like the demands for political support also found to

                                 violate the First Amendment in Elrod v. Burns and Branti v. Finkle,

                                 the resignation demand placed a condition on the employment of a vast

                                 number of public workers that is impermissible under our federal and

                                 state constitutions.



                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                         Page 25 of 35
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 25 of 38
                                        C.     Defendants Cannot Show Any Legitimate Interest
                                               in Issuing the Resignation Demand

                                        The State bears “a heavy burden” to show that an inquiry into

                                 “an individual’s beliefs and associations . . . is necessary to protect a

                                 legitimate state interest.” Baird v. State Bar of Ariz., 401 U.S. 1, 6–7

                                 (1971). Generally, courts will apply strict scrutiny to “content-based

                                 laws that regulate . . . noncommercial speech . . . .” Nat’l Inst. of Fam.

                                 & Life Advocs. v. Becerra, 138 S. Ct. 2361, 2374 (2018). But even under

                                 the less demanding standard of “exacting scrutiny” applied in cases

                                 involving “compulsory subsidization of commercial speech,” government
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org




                                 action must “serve a compelling state interest that cannot be achieved
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 through means significantly less restrictive of associational freedoms.”

                                 Janus v. Am. Fed’n of State, Cty., & Mun. Emps., Council 31, 138 S. Ct.

                                 at 2465.

                                        Defendants cannot meet this burden to justify their resignation

                                 demand. The resignation memorandum states that it is “customary” to

                                 request resignations during a gubernatorial transition. Ex. 1. But the

                                 memorandum was issued to hundreds more public employees than had

                                 ever before been asked to step aside for an incoming administration.

                                 The November 2018 memorandum was sent to over 800 at-will

                                 employees, Ex. 6, more than triple the roughly 250 who received a


                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                        Page 26 of 35
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 26 of 38
                                 similar request four years before. Ex. 4 at 2; Ex. 5 at 1. Mr. Babcock

                                 acknowledged this fact. “I do think this is something bold and

                                 different,” he said. Ex. 4 at 2. So too did the governor-elect’s

                                 spokesperson, who admitted that Mr. Dunleavy had “broadened the

                                 scope of which employees” could be subject to summary dismissal,

                                 something that “typically had not been done in the past.” Id.

                                        As Mr. Babcock described it, the memorandum was sent to all at-

                                 will employees. Id. Presumably, almost all of these employees, also

                                 categorized as “exempt” or “non-exempt,” Ex. 6, had already vowed to
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 uphold the Constitution and to “faithfully discharge” their duties as
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 public servants. See AS 39.05.045 (requiring public officers and

                                 employees to take the oath). The difference with the Defendants’

                                 resignation demand is that it sought their political allegiance as well.

                                        But an employee’s classification as exempt is not a political

                                 designation, and seeking their political loyalty in addition to their

                                 commitment to “faithfully discharge” their duties serves no legitimate

                                 governmental purpose. While many exempt employees are directly

                                 appointed by the governor and are considered policymakers because of

                                 their unique roles, many more are not. As the Alaska Supreme Court

                                 recognized, “[a]long with legislators, judges and commissioners, the

                                 exempt service includes all employees of the Alaska Court System and

                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                         Page 27 of 35
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 27 of 38
                                 the Legislature; all employees of the University of Alaska; all

                                 employees of a regional educational attendance area; [and] all patients

                                 and inmates employed in State institutions . . . .” Zerbetz v. Alaska

                                 Energy Ctr., 708 P.2d 1270, 1276 (Alaska 1985). Indeed, the statutory

                                 list is much more extensive. It also includes pharmacists and

                                 physicians, petroleum engineers and petroleum geologists, the state

                                 medical examiner and all assistant medical examiners, insurance

                                 actuaries or assistant actuaries, and all employees of Alaska

                                 Permanent Fund Corporation, the Alaska Industrial Development and
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 Export Authority, the Alaska Commercial Fisheries Entry Commission,
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 the Alaska Commission on Postsecondary Education, the Alaska

                                 Seafood Marketing Institute, the Alaska Aerospace Corporation, the

                                 Knik Arm Bridge and Toll Authority, and the Alaska State Council on

                                 the Arts. See AS 39.25.110.

                                        “Exempt” defines a “category of jobs which, for whatever reason,

                                 the Legislature wanted to exclude from the state personnel system.

                                 Thus, “[n]ot every person in the exempt service is a confidential [or

                                 policymaking] employee.” Zerbetz, 708 P.2d at 1277. For example, state

                                 ferry workers are exempt because they are “not susceptible to ordinary

                                 recruiting and examining procedures.” Hafling v. Inlandboatmen’s

                                 Union of Pac., 585 P.2d 870, 875 (Alaska 1978).

                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                        Page 28 of 35
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 28 of 38
                                        So too are the psychiatrists at API. As explained by Gavin

                                 Carmichael, the former API chief executive officer, “these are very, very

                                 difficult positions to fill. It takes on average one to three years probably

                                 to get a mature forensic-centered psychiatrist to sign on and come to

                                 Alaska and work at a State hospital.” Ex. 13 at 9 (Tr. 60:12-16).

                                 Recruitment, however, is only one factor: “obviously physicians and

                                 professionals are going to be exempt employees because they’re not

                                 required—you’re not necessarily punching a 40-hour time clock. You

                                 can be required to do more and sometimes a little less. Id. at 15 (Tr.
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 98:18-22). And while the Alaska legislature may have designated the
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 psychiatrists at API as exempt “for whatever reason,” Zerbetz, 708 P.2d

                                 at 1277, one thing is clear: that designation was not so they could be

                                 subject to discharge if they didn’t agree with the governor’s political

                                 philosophy or agenda. Ex. 13 at 16-17 (Tr. 99:19-100:2).

                                        Because the resignations were demanded from vast numbers of

                                 employees whose jobs did not require their political allegiance to the

                                 new governor, Defendants had no legitimate purpose to make them. In

                                 some cases, a public employee’s speech may be compelled “pursuant to

                                 his official duties” if the speech would be “the product of performing the

                                 tasks the employee was paid to perform.” Anthoine v. N. Cent. Ctys.

                                 Consortium, 605 F.3d 740, 750 (9th Cir. 2010). But one cannot

                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                       Page 29 of 35
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 29 of 38
                                 reasonably conclude that all State of Alaska at-will employees are in

                                 such a precarious political position that their employment is subject to

                                 arbitrary termination every four years, contingent on the Tammany

                                 Hall-style political favor of each incoming administration. The

                                 legislature did not intend to infect the entire exempt service with

                                 widespread “political machine” patronage and corruption, practices

                                 that the United States and Alaska Constitutions now forbid. For these

                                 reasons, the Defendants’ resignation demand cannot meet the “exacting

                                 scrutiny” that Janus requires.
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                        D.     Plaintiffs Were Fired Because They Exercised Their
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org




                                               Right to Refuse to Engage in Political Speech
      FAX: 907.258.0288
      TEL: 907.258.0044




                                        Because both Dr. Blanford and Dr. Bellville saw the resignation

                                 demand for what it was—a solicitation for political loyalty to an

                                 incoming administration’s agenda—they refused to comply with it. Ex.

                                 14, ¶ 16; Ex. 15, ¶ 14. Although Dr. Blanford published his reasons in a

                                 letter to the editor of the Anchorage Daily News shortly after the

                                 demand was made, Ex. 21, their refusals required no explanation. Mr.

                                 Babcock had announced that failure to resign in response to the

                                 demand sent the message that “you don’t want to express a positive

                                 desire” to remain in your position and “work on [Mr. Dunleavy’s]

                                 agenda . . . .” Ex. 4 at 3.


                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                     Page 30 of 35
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 30 of 38
                                        Nevertheless, both doctors did voice their opposition to

                                 submitting their resignations to Mr. Carmichael, the API CEO. As Mr.

                                 Carmichael explained, they regarded the resignation as a loyalty oath

                                 and protested that they were not required to sign “a pledge or anything

                                 at the time when we had the last governor in office.” Ex. 13 at 5 (Tr.

                                 37:14-20). The doctor’s reasons for refusing to resign, however, are but

                                 one factor in determining whether their speech was political. Wks. v.

                                 Bayer, 246 F.3d 1231, 1235 (9th Cir. 2001). It is “the content, form, and

                                 context” of a person’s speech or, in this case, their refusal to speak,
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 “revealed by the whole record,” that determines its protected status.
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 Connick v. Myers, 461 U.S. 138, 147–48 (1983). The facts of this case—

                                 the timing of the resignation demand, its explicit references to work in

                                 the “Dunleavy administration,” Mr. Babcock’s contemporaneous public

                                 descriptions of it as a solicitation to work on the “Dunleavy agenda,”

                                 and the threat of termination for failure to comply—all demonstrate

                                 that, as a matter of law, Dr. Blanford’s and Dr. Bellville’s refusal to

                                 resign was political speech protected by the First Amendment.

                                        Just as surely, Defendants’ motives for terminating the doctors’

                                 employment is not in dispute. The only reason for the doctors’ firings

                                 was because each “failed to respond to the ‘Resignation Request

                                 Memorandum.’” Ex. 24 at 4. Laid bare, Defendants retaliated against

                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                        Page 31 of 35
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 31 of 38
                                 Drs. Blanford and Bellville because they exercised their constitutional

                                 right not to speak when they refused to resign.

                                        While it is well settled that the First Amendment prohibits public

                                 employers from retaliating against a person for their protected speech

                                 activities, Karl v. City of Mountlake Terrace, 678 F.3d 1062, 1068 (9th

                                 Cir. 2012); Hunt v. Cty. of Orange, 672 F.3d 606, 611 (9th Cir. 2012)

                                 (citing Elrod v. Burns and Branti v. Finkle), in some cases the

                                 government can limit those rights when an employee is in a

                                 “policymaking” position. Elrod v. Burns, 427 U.S. 347, 367 (1976). But
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 “the ultimate inquiry is not whether the label ‘policymaker’ or
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 ‘confidential’ fits a particular position; rather, the question is whether

                                 the hiring authority can demonstrate that party affiliation is an

                                 appropriate requirement for the effective performance of the public

                                 office involved.” Branti v. Finkel, 445 U.S. 507, 518 (1980).

                                        The policymaker exemption is a “narrow exception” to public

                                 employees’ constitutional rights. DiRuzza v. Cty. of Tehama, 206 F.3d

                                 1304, 1308 (9th Cir. 2000). Accordingly, affixing the “policymaker” label

                                 to any employee “should be applied with caution.” Hunt v. Cty. of

                                 Orange, 672 F.3d 606, 611 (9th Cir. 2012). In all cases, the burden of

                                 establishing that a discharged employee was a policymaker rests with

                                 the government. Id. (citing Elrod, 427 U.S. at 612). To meet this

                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                       Page 32 of 35
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 32 of 38
                                 burden, the government must demonstrate that the “actual, not the

                                 possible, duties of an individual employee” establish that “political

                                 loyalty is appropriate for the effective performance of her job.” DiRuzza,

                                 206 F.3d at 1310.

                                        In this case, Defendant’s admit that Dr. Bellville was not in a

                                 policymaking position. Comp. ¶¶ 52, 63 (Docket 1-1; Answer ¶¶ 52, 63

                                 (Docket 24). But neither was Dr. Blanford. In this case he was one of

                                 the multitudes of people to receive the Babcock resignation demand

                                 who had nothing to do with party loyalty or political affiliation. The
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 record in this case makes this clear.
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                        Defendants have produced a detailed list of duties they say Dr.

                                 Blanford was responsible for carrying out as the chief of psychiatry. Ex.

                                 24 (Defendants’ Response to Interrogatory No. 1) at 2–3. But

                                 Defendants cannot identify one instance where Dr. Blanford’s political

                                 affiliation had any effect on how he carried out these duties. Ex. 13 at

                                 11 (Tr. 85:19-25). When Dr. Blanford was asked or required to “weigh

                                 in” on a policy decision, for example, his opinions were never influenced

                                 by political considerations. Id. at 10 (Tr. 67:8-12). Instead, they “were

                                 very clinically driven.” Id. (Tr. 67:12-13). “[E]very day, [Dr. Blanford]

                                 came to work at API, [he] made decisions based on the best interest of

                                 patient care.” Id. (Tr. 67:16-21).

                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                       Page 33 of 35
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 33 of 38
                                        Likewise, whom he voted for, or whether Dr. Blanford supported

                                 Governor Dunleavy’s agenda, had no influence on any of his job

                                 responsibilities. Id. at 12 (Tr. 86:1-9). And notably, whether Dr.

                                 Blanford supported Governor Dunleavy or not had no effect on his

                                 superior’s trust or confidence in his performance. Id. (Tr. 86:10-14). Dr.

                                 Blanford rarely, if ever, had reason to communicate with anyone higher

                                 than his direct supervisor. Id. at 13 (Tr. 87:19-25). And at no time did

                                 Dr. Blanford have to communicate with the governor or the governor’s

                                 office. Id. at 14 (Tr. 88:2-7).
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                        Defendants cannot show that Dr. Blanford’s actual duties made it
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 such that “political loyalty [was] appropriate for the effective

                                 performance of [his] job.” DiRuzza, 206 F.3d at 1310. Because neither

                                 he nor Dr. Bellville were in policymaking roles, neither could be subject

                                 to dismissal for exercising their right not to speak. Accordingly,

                                 Defendants violated both doctors’ First Amendment rights and their

                                 rights under Article I, § 5 of the Alaska Constitution when they

                                 terminated their employment.




                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                         Page 34 of 35
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 34 of 38
                                                                  CONCLUSION

                                        This Court should issue judgment in favor of Plaintiffs on their

                                 First Amendment claim. Tuckerman Babcock’s resignation demand

                                 sought to compel political speech when there was no legitimate

                                 government interest in doing so. Plaintiffs exercised their

                                 constitutional right not to speak when they refused to comply with the

                                 demand, and they were fired as a result. Defendants’ actions violated

                                 the fundamental protections inherent in the First Amendment’s free

                                 speech guarantee. And because the Alaska Constitution is to be
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                 interpreted at least as broadly as its federal counterpart, for the same
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 reasons that Plaintiffs should prevail on their First Amendment claim,

                                 this Court should issue judgment in favor of Plaintiffs on the claim that

                                 Defendants have violated Article I, § 5, of the Alaska Constitution.

                                        Dated April 9, 2021.

                                                                         By:     s/Stephen Koteff
                                                                           Stephen Koteff, Bar No. 9407070
                                                                           Joshua A. Decker, Bar No. 1201001
                                                                           ACLU OF ALASKA FOUNDATION
                                                                           1057 West Fireweed Lane, Suite 207
                                                                           Anchorage, AK 99503
                                                                           (907) 263-2007 (telephone)
                                                                           skoteff@acluak.org
                                                                           jdecker@acluak.org

                                                                         Counsel for Plaintiffs Anthony L.
                                                                         Blanford and John K. Bellville


                                 Blanford and Bellville v. Dunleavy, et al.
                                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                          Page 35 of 35
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 35 of 38
                                 STEPHEN KOTEFF, NO. 9407070
                                 JOSHUA A. DECKER, NO. 1201001
                                 ACLU OF ALASKA FOUNDATION
                                 1057 W. FIREWEED LANE, STE. 207
                                 ANCHORAGE, AK 99503
                                 (907) 263-2007
                                 skoteff@acluak.org

                                                       UNITED STATES DISTRICT COURT
                                                            DISTRICT OF ALASKA

                                 ANTHONY L. BLANFORD and                 )
                                 JOHN K. BELLVILLE,                      )
                                                                         )
                                         Plaintiffs,                     )      Case No. 3:19-cv-00036-JWS
                                                                         )
                                    v.                                   )
                                                                         )
                                 MICHAEL J. DUNLEAVY, in his             )
ACLU OF ALASKA FOUNDATION




                                 individual and official capacities;     )
1057 W. Fireweed Ln. Suite 207




                                 TUCKERMAN BABCOCK; and the              )
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org




                                 STATE OF ALASKA,                        )
      FAX: 907.258.0288
      TEL: 907.258.0044




                                                                         )
                                         Defendants.                     )
                                                                         )

                                         EXHIBITS TO PLAINTIFFS’ MOTION FOR SUMMARY
                                                          JUDGMENT

                                                           TABLE OF CONTENTS

                                 Exhibit 1: Memorandum from Tuckerman Babcock re “Request for
                                            Resignation,” November 16, 2018

                                 Exhibit 2: Email from Leslie Ridle, Nov. 19. 2018

                                 Exhibit 3: Resignation Form

                                 Exhibit 4: Annie Zak, Dunleavy team asks all at-will state workers for
                                            resignations, Anchorage Daily News, Nov. 16, 2018

                                 Exhibit 5: Letter from Senator Bill Wielechowski, et al., to Governor-
                                            elect Mike Dunleavy, Nov. 27. 2018

                                 Blanford and Bellville v. Dunleavy, et al.
                                 TABLE OF CONTENTS—EXHIBITS TO PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                              Page 1
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 36 of 38
                                 Exhibit 6: “Resignation Memo Sent List”

                                 Exhibit 7: Alex DeMarban, Walker team ‘strongly’ objects as Dunleavy
                                            transition asks all at-will Alaska state workers for
                                            resignation letters, Anchorage Daily News, Nov. 17, 2018

                                 Exhibit 8: Kyle Hopkins, Dunleavy chief of staff: ‘No public servant
                                            should ever think that they are irreplaceable,’ Anchorage
                                            Daily News, Nov. 18, 2018

                                 Exhibit 9: Anthony Blanford Initial Appointment Request, Feb. 4,
                                            2016

                                 Exhibit 10: Anthony Blanford Interim Chief Appointment Request,
                                             July 14, 2017

                                 Exhibit 11: Anthony Blanford Permanent Chief Appointment Request,
                                             June 4, 2018
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org




                                 Exhibit 12: John Bellville Appointment Request, Feb. 5, 2018
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 Exhibit 13: Deposition of Gavin Carmichael (excerpted), Jan. 7, 2021

                                 Exhibit 14: Declaration of Anthony L. Blanford, April 8, 2021

                                 Exhibit 15: Declaration of John K. Bellville. April 8, 2021

                                 Exhibit 16: Anthony Blanford Oath of Office (psychiatrist), April 11,
                                             2016

                                 Exhibit 17: John Bellville Oath of Office (staff psychiatrist), May 27,
                                             2018

                                 Exhibit 18: Anthony Blanford Oath of Office (chief of psychiatry), June
                                             15, 2018

                                 Exhibit 19: Anthony Blanford, Policy Acknowledgements, June 15,
                                             2018

                                 Exhibit 20: John Bellville, Policy Acknowledgements, May 28, 2018


                                 Blanford and Bellville v. Dunleavy, et al.
                                 TABLE OF CONTENTS—EXHIBITS TO PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                              Page 2
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 37 of 38
                                 Exhibit 21: Letter, I will not resign, Anchorage Daily News, Nov. 19,
                                             2018

                                 Exhibit 22: Anthony Blanford Termination Email, Dec. 3, 2018

                                 Exhibit 23: John Bellville Termination Email, Dec. 3, 2018

                                 Exhibit 24: Defendants’ Responses to Plaintiff’s First Discovery
                                             Requests (excerpted), May 8, 2020

                                 Exhibit 25: Deposition of Albert Wall (excerpted), Jan. 5, 2021
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 Blanford and Bellville v. Dunleavy, et al.
                                 TABLE OF CONTENTS—EXHIBITS TO PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                 Case No. 3:19-cv-00036-JWS                                              Page 3
                                 Case 3:19-cv-00036-JWS Document 54 Filed 04/09/21 Page 38 of 38
